Case 1:16-cr-00640-BMC Document 621 Filed 04/10/19 Page 1 of 2 PageID #: 8295
                                                       U.S. Department of Justice


                                                       United States Attorney
                                                       Eastern District of New York
ALC/DCP/LHE/PTH                                        271 Cadman Plaza East
F. #2016R00505                                         Brooklyn, New York 11201


                                                       April 10, 2019

BY ECF

The Honorable Sanket J. Bulsara
United States Magistrate Judge
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

               Re:     United States v. Mark Nordlicht, et al.
                       Criminal Docket No. 16-640 (BMC)

Dear Judge Bulsara:

                The government submits this letter in response to the Court’s order requiring the
parties to “submit proposed questions to ask prospective jurors during voir dire, a short
description of the case and a list of the names of all persons, entities, and locations that the party
expects may be mentioned during the trial.” Order dated March 15, 2019. The government
respectfully refers the Court to the joint submission filed by the parties on February 14, 2019,
prior to a previous jury selection in this case. See ECF Docket No. 552 (Feb. 14, 2019). A copy
of the previous submissions are attached to this motion as Exhibits A and B. As noted in the
parties’ submission, there are certain topics as to which the parties were unable to agree on the
inclusion or specific wording of a proposed question and sought a ruling from the Court. Those
are noted in the attached document and relate to the following proposed questions: 4, 5, 13, 24,
28, 29, 34, 42-44, 45 and 56. At the prior jury selection, Judge Cogan incorporated a small
subset of the voir dire questions proposed by the parties.
                The defendants wishfully construe the Court’s March 15 Order as enabling them
to reopen the issue of whether a jury questionnaire should be used and have proposed
questionnaires to be used at jury selection. The defendants did not mention that Judge Cogan has
already twice denied the defendants’ motion for a jury questionnaire after the government
opposed it, and that decision is the law of the case. Prior to the February trial date, Judge Cogan
denied the defendants’ pre-trial motion for a jury questionnaire. See Tr. of Proceedings dated
Jan. 11, 2019, at 4 (“I really don’t think it’s necessary to have a questionnaire. I’m going to deny
that motion.”). And on March 7, 2019, following the dismissal of the jury empaneled in
February, Judge Cogan again denied the defendants’ renewed request for a jury questionnaire.
See Tr. of Proceedings dated Mar. 7, 2019, at 20. After counsel for the defendant David Levy
asked to “submit a proposed questionnaire for Your Honor’s consideration.” The Court denied
that request, stating, “we are going to stick with the selection process I previously identified in
Case 1:16-cr-00640-BMC Document 621 Filed 04/10/19 Page 2 of 2 PageID #: 8296



the order.” Id. at 20-21. Judge Cogan’s Order is binding and was made more than a month ago.
Yet on the eve of jury selection, the defendants are attempting to relitigate their failed motion for
a jury questionnaire before a different judge. The defendants’ eleventh-hour proposal of a
questionnaire ignores the law of the case and is untenable and inefficient. The process of
handing out a jury questionnaire, waiting for the jurors to complete it, photocopying hundreds of
questionnaires and distributing them to the parties and the Court (which would be undertaken by
the government), processing the questionnaires, and moving to strike jurors for cause based on
those questionnaires, would take the better part of the trial week of April 15. Indeed, the
defendants acknowledge that two full days would be spent dealing with questionnaire before
potential jurors are even addressed in Court. Given that the entire jury selection process was
completed in less than four days before Judge Cogan (with an additional defendant), the jury
questionnaire process would be both unwarranted and an inefficient waste of resources and time
in this case. Accordingly, the defendants’ request for a jury questionnaire should be denied in
full.


                                                      Respectfully submitted,

                                                      RICHARD P. DONOGHUE
                                                      United States Attorney

                                              By:           /s/
                                                      Alicyn L. Cooley
                                                      David C. Pitluck
                                                      Lauren H. Elbert
                                                      Patrick T. Hein
                                                      Assistant U.S. Attorneys
                                                      (718) 254-7000


Cc:    Clerk of the Court (BMC) (by ECF)
       Defense Counsel (by ECF)




                                                  2
